EXHIBIT 10.3

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (together with all exhibits, schedules, and
attachments hereto, as amended, supplemented, or otherwise modified from time to
time in accordance with the terms hereof, this “Agreement”), dated as of
March 11, 2016, is entered into by and among (a) Nuverra Environmental
Solutions, Inc. (“Nuverra”), each of the subsidiary guarantors identified on the
signature pages hereto (the “Subsidiary Guarantors” and together with Nuverra,
the “Company”); (b) the undersigned holders of Notes (defined below), excluding
Johnsrud (defined below), (together with their respective successors and
permitted assigns under this Agreement, each a “Supporting Noteholder” and,
collectively, the “Supporting Noteholders”); and (c) Mark D. Johnsrud
(“Johnsrud”, and together with the Supporting Noteholders, the “Supporting
Parties”). The Company and the Supporting Parties are referred to herein as the
“Parties” and each individually as a “Party”. Capitalized terms used herein and
not defined herein shall have the meanings ascribed to such terms in the Summary
of Principal Terms for the financial restructuring of Nuverra attached hereto as
Exhibit A (the “Term Sheet”).

PRELIMINARY STATEMENTS

WHEREAS, as of the date hereof, the Supporting Parties collectively hold 81.65%
of the outstanding obligations under that certain Indenture for 9.875% Senior
Notes Due 2018, dated as of April 10, 2012 (as amended, restated, amended and
restated, extended, supplemented, or otherwise modified from time to time, the
“Indenture”) by and among Heckmann Corporation (as predecessor in interest to
Nuverra), as Issuer, each of the Guarantors party thereto, and The Bank of New
York Mellon Trust Company, N.A., as Trustee;

WHEREAS, Nuverra is party to that certain Amended and Restated Credit Agreement,
dated as of February 3, 2014 (as amended, restated, amended and restated,
extended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), by and among Nuverra, as Borrower, Wells Fargo Bank, National
Association, as Administrative Agent, and the Lenders from time to time party
thereto;

WHEREAS, the Company and the Supporting Parties have agreed to implement an
out-of-court restructuring transaction for the Company in accordance with, and
subject to the terms and conditions set forth in, this Agreement and the Term
Sheet (each such document, including any schedules, annexes, and exhibits
attached thereto, each as may be supplemented, amended, or modified in
accordance with the terms hereof, collectively, the “Operative Documents” and,
such restructuring transaction, the “Restructuring Transaction”);

WHEREAS, the Operative Documents are the product of arm’s-length, good faith
negotiations among the Company and the Supporting Parties and set forth the
material terms and conditions of the Restructuring Transaction, as supplemented
by the terms and conditions of this Agreement; and



--------------------------------------------------------------------------------

WHEREAS, the Parties desire to express to one another their mutual support and
commitment in respect of the matters discussed herein.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

Section 1. Term Sheet. The Term Sheet is expressly incorporated herein by
reference and made part of this Agreement as if fully set forth herein. The Term
Sheet sets forth the material terms and conditions of the Restructuring
Transaction; provided, however, that the Term Sheet is supplemented by the terms
and conditions of this Agreement. In the event of a conflict between any term or
provision contained herein and a term or provision of the Term Sheet, the
applicable terms and provisions of the Term Sheet will govern and prevail.

Section 2. Certain Definitions; Rules of Construction. As used in this
Agreement, the following terms have the following meanings:

(a) “2012 Ownership Change” has the meaning set forth in Section 8(e)(xiii).

(b) “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly controls, or is under common control with, or is
controlled by, such Person. As used in this definition, “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
shall mean, with respect to any Person, the possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise) of such Person. For the avoidance of doubt, none of the
Supporting Noteholders are, or following the Restructuring Transactions will be,
Affiliates of the Company.

(c) “Agreement” has the meaning set forth in the Preamble.

(d) “Alternative Transaction” means any dissolution, winding up, liquidation,
reorganization, assignment for the benefit of creditors, merger, transaction,
consolidation, business combination, joint venture, partnership, sale of assets,
financing (debt or equity), or restructuring of or by the Company or any of its
Affiliates or Subsidiaries or of any such entities’ respective assets, other
than the Restructuring Transaction.

(e) “Applicable Law” means any federal state, local or foreign law, statute,
code, ordinance, rule, or regulation, including those addressing unfair and
deceptive acts and practices, advertising, usury, and permits.

(f) “Bankruptcy Code” means title 11 of the United States Code, as amended.

(g) “Business Day” means a day other than a Saturday, Sunday, or other day on
which the Federal Reserve Bank of New York is closed.

 

2



--------------------------------------------------------------------------------

(h) “Claims and Interests” means, as applicable, Notes Claims and Equity
Interests.

(i) “Closing Date” means the date upon which all conditions precedent to the
effectiveness of the Exchange Offer have either been satisfied or expressly
waived in accordance with terms hereof, and on which the transactions to occur
on the Closing Date pursuant to the Operative Documents and Restructuring
Documents occur or are consummated.

(j) “Code” has the meaning set forth in Section 8(e)(xiii).

(k) “Common Stock” has the meaning set forth in Section 8(e)(v).

(l) “Company Filed SEC Documents” has the meaning set forth in Section 8(e)(iv).

(m) “Company Termination Event” has the meaning set forth in Section 6(c).

(n) “Company Termination Notice” has the meaning set forth in Section 6(c).

(o) “Consents” has the meaning set forth in the Term Sheet.

(p) “Contract” means any written agreement, contract, obligation, promise,
understanding, commitment, or undertaking.

(q) “Conversion Price” has the meaning set forth in the Term Sheet.

(r) “Credit Agreement” has the meaning set forth in the Preliminary Statements.

(s) “Debt Document” means any indentures or agreements under which the Company
has issued debt securities or has outstanding Indebtedness, including, without
limitation, the Credit Agreement and Indenture.

(t) “Effective Date” means the date upon which all conditions precedent to the
effectiveness of the Restructuring Transaction have either been satisfied or
expressly waived in accordance with the terms thereof, and on which the
transactions to occur on the Effective Date pursuant to the Operative Documents
and Restructuring Documents occur or are consummated.

(u) “Equity Interests” means any capital stock, preferred stock, limited
liability company interests, partnership interests, or other equity, ownership,
or profits interests in Nuverra or in any of its Subsidiaries, and any options,
warrants, conversion privileges, or rights of any kind to acquire any capital
stock, limited liability company interests, partnership interests, or other
equity, ownership, or profits interests in Nuverra or any of its undersigned
Subsidiaries.

(v) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

(w) “Exchange Offer” has the meaning set forth in the Term Sheet.

(x) “Exchange Warrants” has the meaning set forth in the Term Sheet.

(y) “Facility Amendment” has the meaning set forth in the Term Sheet.

(z) “Indebtedness” means: (A) all indebtedness for borrowed money (including the
principal amount thereof and the amount of accrued and unpaid interest thereon)
of the Company or its Subsidiaries, whether or not represented by bonds,
debentures, notes, or other securities, whether owing to banks, financial
institutions, or otherwise; (B) all obligations of the Company or its
Subsidiaries to pay amounts under a lease of real or personal property which is
required to be classified as a capital lease in accordance with GAAP; (C) all
premiums, fees, or penalties related to any of the foregoing and payment
obligations with respect to swap arrangements and related break-up fees; (D) all
obligations (including breakage costs) payable by the Company or its
Subsidiaries under interest rate and currency protection agreements; (E) all
obligations of the Company or its Subsidiaries for the deferred purchase price
of property or services, and more than 45 days overdue, or secured by a purchase
money mortgage or other Lien to secure all or part of the purchase price of the
property subject to such Lien other than equipment leases entered into in the
ordinary course of business and accounted for as operating leases; and (F) all
guaranties and other obligations of the Company or its Subsidiaries in respect
of indebtedness described in the foregoing clauses (A) through (E) of persons
other than the Company and its Subsidiaries.

(aa) “Indenture” has the meaning set forth in the Preliminary Statements.

(bb) “Johnsrud” has the meaning set forth in the Preamble.

(cc) “Johnsrud Advisors” means Haynes and Boone, LLP as legal advisor to
Johnsrud.

(dd) “Johnsrud Notes” means all Notes beneficially owned or controlled by
Johnsrud in an aggregate face amount of not less than $31,400,000.

(ee) “Johnsrud Termination Event” has the meaning set forth in Section 6(b).

(ff) “Johnsrud Termination Notice” has the meaning set forth in Section 6(b).

(gg) “Joinder Agreement” has the meaning set forth in Section 4(c)(i).

(hh) “Legal Proceeding” means any judicial, administrative or arbitral action,
suit, or proceeding.

(ii) “Liabilities” means any debts, liabilities, commitments, obligations,
duties, or responsibilities of any kind and description whether accrued,
unliquidated, absolute or contingent, monetary or non-monetary, direct or
indirect, known or unknown, or matured or unmatured, or any other nature,
whether due or to become due and regardless of when

 

4



--------------------------------------------------------------------------------

asserted or whether it is accrued or required to be accrued or disclosed
pursuant to GAAP.

(jj) “Lien” means any lien, encumbrance, pledge, mortgage, deed of trust,
security interest, claim, lease, charge, option, right of first refusal,
easement, servitude, proxy, voting trust or agreement, transfer restriction
under any shareholder, limited liability member, or similar agreement or
encumbrance.

(kk) “Management Incentive Plan” has the meaning set forth in the Term Sheet.

(ll) “Material Adverse Change” or “Material Adverse Effect” means any one or
more changes, events, occurrences, or effects, which individually or together
with any other changes, events, occurrences, or effects, have or result in, or
would be reasonably likely to have or result in, any material adverse change to
or effect on the business, prospects, results of operations, liabilities,
finances, properties, assets, or condition (financial or otherwise) of the
Company and its Subsidiaries taken as a whole, excluding any changes affecting
(i) economic or financial market conditions generally; and (ii) the oil and gas
industries generally, unless these changes have a disproportionate effect on the
Company.

(mm) “New First Lien Term Loan” has the meaning set forth in the Term Sheet.

(nn) “NFLTL Credit Agreement” means the credit agreement, in form and substance
acceptable to the Requisite Supporting Noteholders and consistent with the
Operative Documents, governing the New First Lien Term Loan.

(oo) “New Second Lien Indenture” means the indenture, in form and substance
acceptable to the Requisite Supporting Noteholders and consistent with the
Operative Documents, governing the New Second Lien Notes.

(pp) “New Second Lien Notes” has the meaning set forth in the Term Sheet.

(qq) “NFLTL Warrants” has the meaning set forth in the Term Sheet.

(rr) “Notes” means the 9.875% Senior Notes issued pursuant to the Indenture.

(ss) “Notes Claims” means all obligations arising under or related to the Notes.

(tt) “Notes Equity Conversion” means the equity conversion transaction in which
shares of Common Stock of the Company will be issued at the Conversion Price in
exchange for the Notes on the terms set forth in the Term Sheet.

(uu) “Noteholders” means the holders of Notes.

(vv) “Nuverra” has the meaning set forth in the Preamble.

 

5



--------------------------------------------------------------------------------

(ww) “Operative Documents” has the meaning set forth in the Preliminary
Statements.

(xx) “Organizational Documents” means the charter, by-laws, limited liability
company agreements, or other governing documents of the Company or its
Subsidiaries, as applicable.

(yy) “Pari Passu Intercreditor Agreement” has the meaning set forth in the Term
Sheet.

(zz) “Party” has the meaning set forth in the Preamble.

(aaa) “Penny Warrants” has the meaning set forth in the Term Sheet.

(bbb) “Permitted Liens” has the meaning set forth in the Indenture.

(ccc) “Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group, a governmental or regulatory authority, or any legal entity or
association.

(ddd) “Registration Statement” means a registration statement filed under the
Securities Act (together with any documents incorporated by reference therein
and all exhibits thereto).

(eee) “Required Lenders” has the meaning set forth in the Term Sheet.

(fff) “Requisite Supporting Noteholders” means, as of any date of determination,
the Supporting Noteholders who own or control as of such date at least
two-thirds of the aggregate outstanding principal amount of claims under the
Notes held by the Supporting Noteholders.

(ggg) “Restructuring Transaction” has the meaning set forth in the Preliminary
Statements.

(hhh) “Restructuring Documents” means all agreements and instruments (including
all exhibits, schedules, supplements, appendices, annexes, and attachments
thereto) that are utilized to implement or effectuate, or that otherwise relate
to, the Operative Documents and/or the Restructuring Transaction, each in form
and substance acceptable to the Company and the Requisite Supporting
Noteholders, including, but not limited to, any documentation relating to the
Facility Amendment, the New First Lien Term Loan, the New Second Lien Notes, the
Second Lien Intercreditor Agreement, the Pari Passu Intercreditor Agreement, the
Management Incentive Plan, the post-restructuring organizational documents, the
equity holder-related agreements, the warrant agreements, the registration
rights agreements, and any other documents and/or agreements relating to any of
the foregoing to be executed on or before the Effective Date in accordance with
the terms set forth in the Operative Documents.

 

6



--------------------------------------------------------------------------------

(iii) “Restructuring Support Effective Date” has the meaning set forth in
Section 12.

(jjj) “Restructuring Support Period” means, with reference to any Party, the
period commencing on the Restructuring Support Effective Date and ending on the
earlier of (i) the Effective Date; and (ii) the date on which this Agreement is
terminated with respect to such Party in accordance with Section 6 hereof.

(kkk) “SEC” means the Securities and Exchange Commission.

(lll) “Second Lien Intercreditor Agreement” has the meaning set forth in the
Term Sheet.

(mmm) “Securities Act” means the Securities Act of 1933, as amended.

(nnn) “Subsidiary” means, as to any Person, any other Person of which a majority
of the outstanding voting securities or other voting Equity Interests are owned,
directly or indirectly, by such Person.

(ooo) “Subsidiary Guarantors” has the meaning set forth in the Preamble.

(ppp) “Supporting Noteholder” has the meaning set forth in the Preamble.

(qqq) “Supporting Noteholders’ Advisors” means Fried, Frank, Harris, Shriver &
Jacobson LLP as legal advisor to, individually, each of Ascribe Capital LLC,
Gates Capital Management, Inc., and Phoenix Investment Adviser LLC.

(rrr) “Supporting Party” has the meaning set forth in the Preamble.

(sss) “Supporting Parties’ Advisors” means the Supporting Noteholders’ Advisor
and Haynes and Boone, LLP as legal advisor to Johnsrud.

(ttt) “Supporting Noteholder Termination Event” has the meaning set forth in
Section 6(a).

(uuu) “Supporting Noteholder Termination Notice” has the meaning set forth in
Section 6(a).

(vvv) “Tax Authority” means the Internal Revenue Service and any state, local,
or foreign government, agency or instrumentality, charged with the
administration of any Applicable Law relating to Taxes.

(www) “Tax” means (i) all federal, state, local, or foreign taxes, charges,
fees, imposts, levies, or other assessments, including all income, gross
receipts, capital, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation and
property, taxes, customs duties, fees, assessments, and charges of any kind
whatsoever imposed by a governmental authority; and (ii) all interest,
penalties,

 

7



--------------------------------------------------------------------------------

fines, additions to tax or additional amounts imposed by any Tax Authority in
connection with any item described in clause (i).

(xxx) “Term Sheet” has the meaning set forth in the Preamble.

(yyy) “Transaction Expenses” means all reasonable, documented, and invoiced fees
and out-of-pocket expenses incurred by the Supporting Noteholders, including the
reasonable, documented, and invoiced fees and out-of-pocket expenses of the
Supporting Parties’ Advisors incurred in connection with the negotiation,
formulation, preparation, execution, delivery, implementation, consummation, and
enforcement of the Operative Documents, the Restructuring Documents, and the
Restructuring Transactions.

(zzz) “Transfer” has the meaning set forth in Section 4(c)(i).

(aaaa) “Transferee” has the meaning set forth in Section 4(c)(i).

(bbbb) “Trustee” means The Bank of New York Mellon Trust Company, N.A., in its
capacity as indenture trustee under the Notes.

Unless otherwise specified, references in this Agreement to any Section or
clause refer to such Section or clause as contained in this Agreement. The words
“herein”, “hereof”, and “hereunder” and other words of similar import in this
Agreement refer to this Agreement as a whole, and not to any particular Section
or clause contained in this Agreement. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and the plural, and pronouns stated in the masculine, feminine, or
neuter gender shall include the masculine, feminine, and neuter genders. The
words “including”, “includes”, and “include” shall each be deemed to be followed
by the words “without limitation”.

Section 3. Proposed Restructuring.

(a) The Company and the Supporting Parties have agreed to implement the
Restructuring Transaction for the Company in accordance with, and subject to the
terms and conditions set forth in the Operative Documents. The Restructuring
Transaction requires pursuing an out-of-court restructuring and recapitalization
transaction on the terms and conditions set forth in the Operative Documents and
the Restructuring Documents.

(b) Each of the Restructuring Documents shall be consistent in all respects
with, and shall contain, the terms and conditions set forth in the Operative
Documents and shall otherwise be in form and substance acceptable to the Company
and the Supporting Parties.

Section 4. Agreements of the Supporting Parties.

(a) Support of Restructuring Transaction. Each of the Supporting Parties agrees
that, for the duration of the Restructuring Support Period, such Supporting
Party shall (including directing the Trustee, as necessary; provided, however,
that no

 

8



--------------------------------------------------------------------------------

Supporting Party shall be required to provide an indemnification or incur any
liability in connection with any such direction:

(i) support the consummation of the Restructuring Transaction, validly and
timely tender 100% of the Notes held by such Supporting Party into the Exchange
Offer (or, in the case of Johnsrud, irrevocably tender the Johnsrud Notes in the
Notes Equity Conversion) in accordance with the terms set forth on the Term
Sheet and, to the extent reasonably necessary, timely vote or cause to be voted
in accordance with the applicable procedures set forth in the Indenture or
Applicable Law all Claims and Interests now or hereafter beneficially owned by
such Supporting Party or for which it now or hereafter serves as the nominee,
investment manager, or advisor for beneficial holders thereof, as applicable, to
effect the Restructuring Transaction out of court;

(ii) not change or withdraw (or seek or cause to be changed or withdrawn) its
support for the Restructuring Transaction or any such vote under the Indenture;

(iii) not (A) object to, delay, impede, or take any other action to interfere
with implementation of the Restructuring Transaction; (B) take any action,
including initiating any Legal Proceedings or enforcing rights as a holder of
Claims and Interests, as applicable, that is inconsistent with the Operative
Documents or the Restructuring Documents, or that would prevent, interfere with,
delay, postpone or impede the implementation or consummation of the
Restructuring Transaction; or (C) directly or indirectly seek, propose, support,
assist, encourage, solicit, engage in, file or otherwise participate in any
negotiations or discussions regarding, vote for, or formulate, any Alternative
Transaction;

(iv) (A) support, and take all reasonable actions necessary to facilitate the
implementation and consummation of the Restructuring Transaction (including
without limitation, approval of the Restructuring Documents); and (B) not take
any action that is inconsistent with the implementation or consummation of the
Restructuring Transaction; and

(v) timely vote or cause to be voted, to the extent applicable, any Claims and
Interests now or hereafter beneficially owned by such Supporting Party or for
which it now or hereafter serves as the nominee, investment manager, or advisor
for beneficial holders thereof, as applicable, against any Alternative
Transaction.

(b) Rights of Supporting Parties Unaffected. Nothing contained herein shall
limit (i) the rights of a Supporting Party under any applicable bankruptcy,
insolvency, foreclosure, or similar proceeding, so long as the exercise of any
such right is not inconsistent with, such Supporting Party’s obligations
hereunder; (ii) subject to Section 4(a) and Section 6 hereof, any right of a
Supporting Party under (x) the Indenture or Notes and (y) any other applicable
agreement, instrument, or document that gives rise to

 

9



--------------------------------------------------------------------------------

a Supporting Party’s Claims and Interests; (iii) the ability of a Supporting
Party to consult with other Supporting Parties or the Company; or (iv) the
ability of a Supporting Party to enforce any right, remedy, condition, consent,
or approval requirement under this Agreement or any of the Restructuring
Documents. Nothing contained in this Agreement shall amend, waive, or modify the
Indenture or Notes or constitute the amendment or waiver of any Party’s rights
and remedies thereunder.

(c) Transfers.

(i) Each Supporting Noteholder agrees that, for the duration of the
Restructuring Support Period, such Supporting Noteholder shall not sell,
transfer, loan, issue, pledge, hypothecate, assign, grant, encumber, or
otherwise dispose of (including by participation), directly or indirectly, in
whole or in part, any Claims and Interests now or hereafter beneficially owned
by such Supporting Noteholder or for which it now or hereafter serves as the
nominee, investment manager, or advisor for beneficial holders, as applicable,
or any option thereon or any right or interest therein (including granting any
proxies, depositing any such Claims and Interests into a voting trust, or
entering into a voting agreement with respect to any such Claims and Interests)
(collectively, a “Transfer”), unless the transferee of such Claims and Interests
(the “Transferee”) either (A) is a lender, a trustee, or an agent under such
Supporting Noteholder’s credit arrangements in the case of Transfers consisting
of pledges, hypothecations, and other encumbrances; (B) is a Supporting
Noteholder; or (C) if such Transferee is not a Supporting Noteholder, prior to
the effectiveness of such Transfer, such Transferee agrees in writing, for the
benefit of the Parties, to become a Supporting Noteholder and to be bound by all
of the terms of this Agreement applicable to a Supporting Noteholder (including
with respect to any and all Claims and Interests the Transferee already may then
or subsequently own or control) by executing a joinder agreement, substantially
in the form attached hereto as Exhibit B (each, a “Joinder Agreement”), and by
delivering an executed copy thereof to the Company (in accordance with the
notice provisions set forth in Section 22 hereof and prior to the effectiveness
of such Transfer), in which event (x) the Transferee shall be deemed to be a
Supporting Noteholder hereunder with respect to all of its owned or controlled
Claims and Interests and (y) from and after the delivery of such executed copy
of such Joinder Agreement to the Company (in accordance with the notice
provisions set forth in Section 22 hereof and prior to the effectiveness of such
Transfer), the transferor Supporting Noteholder shall be deemed to relinquish
its rights, and be released from its obligations, under this Agreement to the
extent of the transferred Claims and Interests; provided, that in no event shall
any such Transfer relieve a Party hereto from liability for its breach or
non-performance of its obligations hereunder prior to the date of delivery of
such Joinder Agreement; and provided, further, that each Supporting Noteholder
agrees that, if it has transferred some or all of the Claims and Interests and
such Transferee is not authorized to vote any and all such Claims and Interests
under Applicable Law, it shall vote such Claims and Interests on behalf of such
Transferee in a manner consistent with this Agreement and the obligations under
Section 4(a) hereof. Each Supporting Noteholder agrees that any Transfer of any

 

10



--------------------------------------------------------------------------------

Claims and Interests that does not comply with the terms and procedures set
forth herein shall be deemed void ab initio, and the Company and each other
Supporting Party shall have the right to enforce the voiding of such Transfer
and the terms hereof. The restrictions of this paragraph shall not apply to any
Transfers from a Supporting Noteholder to a Person that controls, is controlled
by, or is under common control with such Supporting Noteholder, whether such
control is derived from equity ownership, contractual authority or otherwise;
provided, that such Person shall automatically be deemed to be subject to the
provisions of this Agreement as a Supporting Noteholder and any Transfer of any
Claims and Interests to any such Person that is not subject to the provisions of
this Agreement shall be deemed void ab initio, and the Company and each other
Supporting Noteholder shall have the right to enforce the voiding of such
Transfer and the terms hereof.

(ii) Johnsrud agrees that, for the duration of the Restructuring Support Period,
Johnsrud shall not sell, transfer, loan, issue, pledge, hypothecate, assign,
grant, encumber, or otherwise dispose of (including by participation), directly
or indirectly, in whole or in part, any Claims and Interests now or hereafter
beneficially owned by Johnsrud or for which Johnsrud now or hereafter serves as
the nominee, investment manager, or advisor for beneficial holders, as
applicable, or any option thereon or any right or interest therein (including
granting any proxies, depositing any such Claims and Interests into a voting
trust, or entering into a voting agreement with respect to any such Claims and
Interests). Johnsrud agrees that any Transfer of any Claims and Interests that
does not comply with the terms and procedures set forth herein shall be deemed
void ab initio, and the Company and each Supporting Noteholder shall have the
right to enforce the voiding of such Transfer and the terms hereof.

(d) Additional Claims and Interests. In the event that any Supporting Party or
any Affiliate of a Supporting Party acquires additional Claims and Interests, as
applicable, such Supporting Party or Affiliate agrees that all such Claims and
Interests shall automatically and immediately become subject to the provisions
of this Agreement.

Section 5. Agreements of the Company.

(a) Affirmative Covenants. Subject to Section 24(a) hereof, the Company, jointly
and severally, agrees that, for the duration of the Restructuring Support
Period, unless otherwise consented to or waived in writing by the Requisite
Supporting Noteholders, the Company shall use reasonable efforts to:

(i) (A) support, pursue, and take in good faith all reasonable actions necessary
to facilitate and cause the implementation and consummation of the Restructuring
Transaction, including negotiating in good faith to obtain the consent and
cooperation of the Required Lenders with respect to the Restructuring
Transaction, and within the time frames contemplated by this Agreement
(including within the deadlines set forth in Section 6); and (B) otherwise
satisfy

 

11



--------------------------------------------------------------------------------

the conditions set forth in the Operative Documents and Restructuring Documents;

(ii) subject to prior entry into a reasonably acceptable confidentiality
agreement between the Company and the applicable Supporting Noteholder, provide
to the Supporting Noteholders and the Supporting Noteholders’ Advisors and their
respective representatives, and direct their employees, officers, advisors, and
other representatives to provide the applicable Supporting Noteholder and the
Supporting Noteholders’ Advisors and their respective representatives with, (A)
reasonable access (without any material disruption to the conduct of the
Company’s businesses) during normal business hours to the properties, books,
contracts, and records of the Company and its Subsidiaries; (B) reasonable
access to the employees, consultants, management, and advisors of the Company
for the purposes of evaluating the Company’s assets, liabilities, operations,
businesses, finances, strategies, prospects, and affairs; and (C) timely and
reasonable responses to all reasonable diligence requests;

(iii) promptly notify the Supporting Parties of any breach by the Company of
which the Company has knowledge in respect of any of the obligations,
representations, warranties, or covenants set forth in this Agreement by
furnishing written notice to the Supporting Parties’ Advisors within one (1)
Business Day of actual knowledge of such breach;

(iv) promptly notify the Supporting Parties of (A) the occurrence, or failure to
occur, of any event of which the Company is aware which occurrence or failure
would be likely to cause any condition precedent in the Operative Documents or
the Restructuring Documents not to occur or become impossible to satisfy; (B)
receipt of any written notice from any third party alleging that the consent of
such party is or may be required in connection with the Restructuring
Transaction; (C) any notice or other communication from any governmental
authority in connection with the Restructuring Transaction; and (D) any action
commenced, or, to the knowledge of such party, threatened, relating to or
involving or otherwise affecting the transactions contemplated by the
Restructuring Transaction;

(v) preserve its businesses and assets, other than those assets to be sold, as
identified in Schedule I attached hereto, maintain its operating assets in their
present condition (ordinary wear and tear excepted), and maintain its existing
insurance coverage; and

(vi) conduct their respective businesses in the ordinary course consistent with
past practice.

(b) No Obligation to Execute Documents Materially Conflicting with Term
Sheet. Notwithstanding anything contained in this Agreement to the contrary,
nothing herein shall obligate the Company to execute any agreement or document
that materially conflicts with this Agreement or the Term Sheet and any exhibits
thereto.

 

12



--------------------------------------------------------------------------------

(c) Negative Covenants. Subject to Section 24(a) hereof, the Company, jointly
and severally, agrees that, for the duration of the Restructuring Support
Period, unless otherwise consented to in writing by the Requisite Supporting
Noteholders or as required or necessary in connection with the Restructuring
Transaction, the Company shall not, directly or indirectly, do any of the
following:

(i) (A) object to, delay, impede, or take any other action to interfere with
implementation of the Restructuring Transaction; or (B) take any action,
including initiating any Legal Proceedings, that is inconsistent with the
Operative Documents or the Restructuring Documents, or that would prevent,
interfere with, delay, postpone, or impede the implementation or consummation of
the Restructuring Transaction;

(ii) seek, propose, support, assist, encourage, solicit, engage in, file, or
otherwise participate in any negotiations or discussions regarding or vote for
any Alternative Transaction;

(iii) (A) publicly announce its intention not to pursue the Restructuring
Transaction; (B) suspend or revoke the Restructuring Transaction; or (C) execute
any Restructuring Documents (including any modifications or amendments thereof)
that are inconsistent in any material respect with the Operative Documents;

(iv) commence an avoidance action or other Legal Proceeding (or consent to any
other Person obtaining standing to commence any such avoidance action or other
legal proceeding) that challenges the validity, enforceability, or priority of
the Notes held by any Supporting Party;

(v) except with the potential sale of assets as set forth in Schedule I attached
hereto, sell, assign, transfer, lease, encumber, or otherwise dispose of any
assets, properties, securities it holds, or businesses other than in the
ordinary course of business consistent with past practice or make any
acquisition of any assets, properties, securities, or businesses, whether by
merger, stock or asset purchase, or otherwise, or enter into a binding contract
with respect to any of the foregoing actions, other than the sale or acquisition
of assets (but excluding assets constituting a going concern or business)
necessary to conduct its business in the ordinary course consistent with past
practice;

(vi) except in connection with the compensation of new hires in the ordinary
course, issue, deliver, redeem or sell or enter into any Contract to issue,
deliver, redeem, or sell (A) any of its Equity Interests; or (B) any options,
warrants, rights of conversion, or other rights, agreements, arrangements,
commitments, or obligations to issue, deliver, or sell any of its Equity
Interests;

(vii) make, declare, set aside, or pay any dividend or other distributions in
respect of any of its Equity Interests, except that any Subsidiary may pay any
dividend or make any distribution to the Company;

 

13



--------------------------------------------------------------------------------

(viii) incur any Indebtedness or Liens or repay or refinance any Indebtedness,
each except in the ordinary course consistent with past practice;

(ix) effect any recapitalization, reclassification, stock split, or like change
in capitalization;

(x) make any Tax election, enter into any Contract with respect to Taxes (other
than customary contracts that do not principally relate to Taxes), file any
amended Tax return or any Tax return inconsistent with past practice, take any
other action with respect to Taxes that is outside of the ordinary course of
business, or settle or compromise any Tax liability (other than any of the
foregoing that are immaterial in nature or required by Law);

(xi) withdraw or terminate the Exchange Offer except in the event that (A) on
any day while the Exchange Offer is outstanding, any of the conditions to the
consummation of the Restructuring Transaction would no longer be able to be
satisfied (and would not be susceptible to cure or redress using commercially
reasonable efforts) or waived in accordance with the Operative Documents; or
(ii) this Agreement is terminated by the Requisite Supporting Noteholders,
Johnsrud, or the Company pursuant to Section 6 hereof; provided, that the
Company shall be obligated to withdraw and validly terminate and not effectuate
and close the Exchange Offer if this Agreement is terminated by the Requisite
Supporting Noteholders pursuant to Section 6(a) hereof; or

(xii) approve, authorize, or agree (orally or in writing) to take any of the
actions identified above.

(d) Listing Obligation. Following the Company meeting all listing requirements,
the Company shall use commercially reasonable efforts to have the Common Stock
authorized for listing on the New York Stock Exchange

(e) Tax Structure. The Company covenants and agrees that the tax structure of
the Restructuring Transaction contemplated by the Operative Documents and the
Restructuring Documents, including the utilization or preservation of any tax
attributes or benefits (by election or otherwise) and the treatment of the
Restructuring Transaction to the Parties, shall be mutually agreed by the
Requisite Supporting Noteholders and the Company acting reasonably and in good
faith; provided, that the Company covenants and agrees that the tax
characterization of the Notes and New Second Lien Notes and the tax treatment of
any deemed exchange of the Notes for the New Second Lien Notes pursuant to the
Exchange Offer shall be determined by the Requisite Supporting Noteholders.

Section 6. Termination of Agreement.

(a) Supporting Noteholder Termination Events. Upon written notice (the
“Supporting Noteholder Termination Notice”) from the Requisite Supporting
Noteholders delivered in accordance with Section 22 hereof, the Requisite
Supporting Noteholders may terminate this Agreement at any time after the
occurrence, and during

 

14



--------------------------------------------------------------------------------

the continuation, of any of the following events (each, a “Supporting Noteholder
Termination Event”):

(i) the breach in any material respect by the Company or Johnsrud of any of
their respective covenants, obligations, representations, or warranties
contained in the Operative Documents or the Restructuring Documents, and, to the
extent such breach is curable, such breach remains uncured for a period of five
(5) Business Days from the earlier of (x) knowledge of such breach by the
Company or Johnsrud, as the case may be; and (y) the date the Company or
Johnsrud, as the case may be, receives a Supporting Noteholder Termination
Notice;

(ii) the issuance by any governmental authority, including the SEC or any other
regulatory authority or court of competent jurisdiction, of any ruling,
decision, judgment, or order enjoining or otherwise preventing the consummation
of a material portion of the Restructuring Transaction or requiring the Company
to take actions inconsistent in any material respect with the Operative
Documents or the Restructuring Documents, unless such ruling, judgment, or order
has been stayed, reversed, or vacated within five (5) Business Days after the
date of such issuance; provided, however, that if such issuance has been made at
the request of any of the Requisite Supporting Noteholders, then the Requisite
Supporting Noteholders shall not be entitled to exercise the Supporting
Noteholder Termination Event with respect to such issuance;

(iii) if any condition to closing in Section 9(a) hereof would no longer be able
to be satisfied (and would not be susceptible to cure or redress using
commercially reasonable efforts);

(iv) the Company or Johnsrud proposes, supports, or publicly announces its
intention to pursue or support an Alternative Transaction;

(v) the Company (A) voluntarily files any case under the Bankruptcy Code; (B)
becomes a debtor in an involuntary case under the Bankruptcy Code that is not
dismissed within sixty (60) days after the commencement thereof; (C) consents to
the entry of an order for relief against it in an involuntary case under the
Bankruptcy Code; (D) consents to the appointment of a trustee, receiver,
assignee, liquidator, or similar official; (E) seeks any arrangement,
adjustment, protection, or relief of its debts, (F) makes a general assignment
for the benefit of its creditor; or (G) supports any other Person seeking any of
the foregoing relief;

(vi) the Company fails to pay any amounts due under the Indenture when due;

(vii) the occurrence of a default or event of default under the Indenture or the
Credit Agreement, to the extent not waived in accordance with the terms thereof;

 

15



--------------------------------------------------------------------------------

(viii) the Company files or executes any Restructuring Documents that is
inconsistent with the Operative Documents or is not otherwise in form and
substance reasonably acceptable to the Supporting Noteholders;

(ix) on March 18, 2016, if the Company has not commenced the Exchange Offer in
accordance with the terms of the Term Sheet;

(x) on April 19, 2016, if at least ninety-five percent (95%) in principal amount
of the outstanding Notes (excluding the Johnsrud Notes) have not validly
tendered into the Exchange Offer or the Company has not received all Consents
required pursuant to the Term Sheet; and

(xi) on April 25, 2016, if the Closing Date has not occurred.

(b) Johnsrud Termination Events. Upon written notice (the “Johnsrud Termination
Notice”) from Johnsrud delivered in accordance with Section 22 hereof, Johnsrud
may terminate this Agreement at any time after the occurrence, and during the
continuation, of any of the following events (each, a “Johnsrud Termination
Event”):

(i) the breach in any material respect by the Company or by the Requisite
Supporting Noteholders of any of their covenants, obligations, representations,
or warranties contained in the Operative Documents or the Restructuring
Documents, and such breach remains uncured for a period of five (5) Business
Days from the date the Company receives a Johnsrud Termination Notice; and

(ii) the issuance by any governmental authority, including the SEC or any other
regulatory authority or court of competent jurisdiction, of any ruling,
decision, judgment, or order enjoining or otherwise preventing the consummation
of a material portion of the Restructuring Transaction or requiring the Company
to take actions inconsistent in any material respect with the Operative
Documents or the Restructuring Documents, unless such ruling, judgment, or order
has been stayed, reversed, or vacated within five (5) Business Days after the
date of such issuance; provided, however, that if such issuance has been made at
the request of any of Johnsrud, then Johnsrud shall not be entitled to exercise
the Johnsrud Termination Event with respect to such issuance.

(c) Company Termination Events. The Company may terminate this Agreement as to
all Parties (unless otherwise provided below in this Section 6(c)), upon written
notice (the “Company Termination Notice”) delivered in accordance with Section
22 hereof, upon the occurrence, and during the continuation, of any of the
following events (each, a “Company Termination Event”):

(i) the breach in any material respect by a Supporting Party of their covenants,
obligations, representations, or warranties contained in this Agreement, which
breach remains uncured for a period of five (5) Business Days from the date such
Supporting Party receives a Company Termination Notice,

 

16



--------------------------------------------------------------------------------

provided, that such termination shall only be with respect to such Supporting
Party;

(ii) the issuance by any governmental authority, including the SEC or any other
regulatory authority or court of competent jurisdiction, of any ruling,
judgment, or order enjoining the consummation of a material portion of the
Restructuring Transaction, unless, in each case, such ruling, judgment, or order
has been issued at the request of the Company, or, in all other circumstances,
such ruling, judgment or order has been stayed, reversed, or vacated within five
(5) Business Days after such issuance; and

(iii) the board of directors of the Company, after consultation with outside
counsel, determines in good faith that continued performance under this
Agreement would be inconsistent with the exercise of its fiduciary duties under
Applicable Law, including because such board’s fiduciary obligations require it
to direct such Company to accept a proposal for an Alternative Transaction.

(d) Mutual Termination. This Agreement may be terminated by mutual written
agreement among the Company and the Requisite Supporting Noteholders.

(e) Automatic Termination. This Agreement shall automatically terminate upon the
Effective Date.

(f) Effect of Termination. Upon the termination of this Agreement in accordance
with Section 6(a), Section 6(b), Section 6(c), Section 6(d), and Section 6(e),
and except as provided in Section 15 herein, this Agreement shall become void
and of no further force or effect, and each Party shall, except as otherwise
expressly provided in this Agreement, be immediately released from its
liabilities, obligations, commitments, undertakings, and agreements under or
related to this Agreement and shall have all the rights and remedies that it
would have had and shall be entitled to take all actions, whether with respect
to the Claims and Interests or otherwise, that it would have been entitled to
take had it not entered into this Agreement, including all rights and remedies
available to it under Applicable Law, the Notes, the Indenture, and/or any
ancillary documents or agreements thereto; provided, however, that in no event
shall any such termination relieve a Party hereto from (i) liability for its
breach or non-performance of its obligations hereunder prior to the date of such
termination; or (ii) obligations under this Agreement that by their express
terms expressly survive termination of this Agreement.

(g) Effect of Supporting Noteholder Termination. In the event the Requisite
Supporting Noteholders terminate this Agreement pursuant to Section 6(a) hereof
prior to the expiration of the Exchange Offer, immediately upon issuance of the
termination notice by the Requisite Supporting Noteholders, each Supporting
Noteholder (unless such Supporting Noteholder instructs otherwise) shall be
deemed to have withdrawn and revoked such Supporting Noteholder’s tender of its
Notes and delivery of related Consents, regardless of whether such termination
notice is issued before or after the

 

17



--------------------------------------------------------------------------------

deadline set in the Exchange Offer for holders to validly withdrawal or revoke
any Notes tendered or Consents delivered.

(h) Effect of Johnsrud Termination. In the event Johnsrud terminates this
Agreement pursuant to Section 6(a) hereof prior to the expiration of the
Exchange Offer, immediately upon issuance of the termination notice by Johnsrud,
Johnsrud (unless he instructs otherwise) shall be deemed to have withdrawn and
revoked his tender of Notes and delivery of related Consents, regardless of
whether such termination notice is issued before or after the deadline set in
the Exchange Offer for holders to validly withdrawal or revoke any Notes
tendered or Consents delivered.

Section 7. Good Faith Cooperation; Further Assurances; Acknowledgement. Each
Party shall cooperate with one another in good faith and shall coordinate their
activities with one another (to the extent practicable and subject to the terms
hereof) in respect of (a) all matters concerning the implementation of the
Restructuring Transaction including negotiations with the Required Lenders; and
(b) the pursuit and support of the Restructuring Transaction. Furthermore,
subject to the terms hereof, each of the Parties shall take such actions as may
be reasonably necessary to carry out the purposes and intent of this Agreement
and the Restructuring Transaction and shall refrain from taking any action that
would frustrate the purposes and intent of this Agreement and the Restructuring
Transaction. In addition, this Agreement does not constitute an offer to issue,
sell, tender, or exchange securities to any person, or the solicitation of an
offer to acquire, buy, tender, or exchange securities, in any jurisdiction where
such offer or solicitation would be unlawful.

Section 8. Representations and Warranties.

(a) Each of the Company, each Supporting Noteholder and Johnsrud, as applicable,
severally as to itself only (and not jointly), represents and warrants to the
other Parties that the following statements are true and correct as of the date
hereof (or as of the date a Supporting Party becomes a party hereto):

(i) the Company and each of the Supporting Noteholders is validly existing and
in good standing under the laws of its jurisdiction of incorporation or
organization, has all requisite corporate, partnership, limited liability
company, or similar power and authority to enter into this Agreement and perform
its obligations under, and carry out the Restructuring Transactions, and the
execution and delivery of this Agreement by such Party and the performance of
such Party’s obligations under this Agreement have been duly authorized by all
necessary corporate, limited liability company, partnership, or other similar
action on its part;

(ii) the execution, delivery and performance by such Party of this Agreement
does not and will not, as applicable, (A) violate Applicable Law relevant to it
or any of its Subsidiaries or its charter or bylaws (or other similar governing
documents), or those of any of its Subsidiaries; or (B) conflict with, result in
a breach of or constitute (with due notice or lapse of time or both) a

 

18



--------------------------------------------------------------------------------

default under any material Contract to which it or any of its Subsidiaries is a
party; and

(iii) this Agreement is the legally valid and binding obligation of such Party,
enforceable in accordance with its terms.

(b) Each Supporting Party severally as to itself only (and not jointly)
represents and warrants that, as of the date hereof (or as of the date such
Supporting Party becomes a party hereto):

(i) it is the sole beneficial owner of the Claims and Interests, as applicable,
set forth below its name on the signature page hereof (or below its name on the
signature page of a Joinder Agreement for any Supporting Party that becomes a
party hereto after the date hereof), and/or has, with respect to the beneficial
owners of such Claims and Interests, (A) full power and authority to vote on,
and consent to, matters concerning such Claims and Interests, or to exchange,
assign, and Transfer such Claims and Interests; or (B) full power and authority
to bind, or act on behalf of, such beneficial owners with respect to such Claims
and Interests;

(ii) it has made no prior assignment, sale, participation, grant, encumbrance,
conveyance, or other Transfer of, and has not entered into any other agreement
to assign, sell, participate, grant, encumber, convey, or otherwise Transfer, in
whole or in part, any portion of its right, title, or interests in any Claims
and Interests that is inconsistent with the representations and warranties of
such Supporting Party herein or would render such Supporting Party otherwise
unable to comply with this Agreement and perform its obligations hereunder;

(iii) other than pursuant to this Agreement, the Claims and Interests set forth
below its signature hereto are free and clear of any pledge, lien, security
interest, charge, encumbrance, claim, equity, option, proxy, voting restriction,
right of first refusal, or other limitation on disposition or encumbrance of any
kind, that would adversely affect in any way such Supporting Party’s performance
of its obligations contained in this Agreement at the time such obligations are
required to be performed;

(iv) it holds or beneficially owns no Claims or Interests that have not been set
forth on the signature page hereof (or below its name on the signature page of a
Joinder Agreement for any Supporting Party that becomes a party hereto after the
date hereof); and

(v) with respect to the NFLTL Warrants and the shares of Common Stock issuable
upon exercise thereof, such Supporting Party (A) is a sophisticated investor
with respect to the transactions described herein with sufficient knowledge and
experience in financial and business matters and is capable of evaluating the
merits and risks of owning and investing in the NFLTL Warrants and the shares of
Common Stock issuable upon exercise thereof, making an

 

19



--------------------------------------------------------------------------------

informed decision with respect thereto, and evaluating properly the terms and
conditions of this Agreement, and it has made its own analysis and decision to
enter in this Agreement; (B) is an “accredited investor” within the meaning of
Rule 501 of Regulation D of the Securities Act of 1933 (as amended) or a
“qualified institutional buyer” within the meaning of Rule 144A of the
Securities Act of 1933 (as amended), or, if a foreign investor, of such similar
sophistication; (C) is acquiring the NFLTL Warrants and the shares of Common
Stock issuable upon exercise thereof, for its own account and not with a view to
the distribution thereof; and (D) has made its own decision to execute this
Agreement based upon its own independent assessment of documents and information
available to it, as it deemed appropriate and sufficient.

(c) No Other Representations. Except for the representations and warranties
contained in this Section 8(c), no such Supporting Party nor any other Person
makes any representation or warranty, express or implied, on behalf of such
Supporting Party.

(d) It is understood and agreed that the representations and warranties made by
a Supporting Party that is an investment manager of a beneficial owner of Claims
and Interests are made with respect to, and on behalf of, such beneficial owner
and not such investment manager, and, if applicable, are made severally (and not
jointly) with respect to the investment funds, accounts, and other investment
vehicles managed by such investment manager.

(e) The Company represents and warrants that, as of the date hereof:

(i) Litigation. Except as otherwise disclosed in the Company Filed SEC Documents
(as defined below), there is no proceeding, claim, or investigation pending
before any court, regulatory body, tribunal, agency, governmental authority, or
regulatory or legislative body or, to the best of the Company’s knowledge,
threatened against the Company or any of its properties that, individually or in
the aggregate, would reasonably be expected to cause a Material Adverse Change
or impair the Company’s ability to perform its covenants and obligations
hereunder.

(ii) Capitalization. Except as otherwise disclosed in the Company Filed SEC
Documents (as defined below):

(A) All of the outstanding Equity Interests of Nuverra were duly authorized for
issuance and validly issued, fully paid, and non-assessable. Except to be issued
pursuant to the Operative Documents and Restructuring Documents, there is no
existing option, warrant, call, right, or Contract of any character to which
Nuverra is a party or as to which Nuverra has knowledge requiring, and there are
no securities of Nuverra outstanding which upon conversion or exchange would
require, the issuance of any equity interest of Nuverra or other securities
convertible into, exchangeable for or evidencing the right to subscribe for
Equity Interests of Nuverra.

 

20



--------------------------------------------------------------------------------

(B) All of the outstanding Equity Interests of Nuverra’s Subsidiaries were duly
authorized for issuance and validly issued, fully paid, and non-assessable.
Nuverra owns, directly or indirectly, 100% of the ownership interests in each of
its Subsidiaries free and clear of any and all Liens, except for Permitted Liens
and Liens arising under the Indenture and/or the Credit Agreement as of the date
of this Agreement. There is no existing option, warrant, call, right, or
Contract of any character to which any of Nuverra’s Subsidiaries is a party or
as to which Nuverra or Nuverra’s Subsidiaries have knowledge requiring, and
there are no securities of any of Nuverra’s Subsidiaries outstanding which upon
conversion or exchange would require, the issuance of any Equity Interests of
any of Nuverra’s Subsidiaries or other securities convertible into, exchangeable
for or evidencing the right to subscribe for or purchase Equity Interests of any
of Nuverra’s Subsidiaries.

(iii) Neither Nuverra nor any of its Subsidiaries is in material breach of, or
default under, any Debt Document, and there exists no event of default or
circumstance that would, with the passage of time or the giving of notice or
both, result in a default or event of default, under any Debt Document, except
as disclosed in writing to the Supporting Noteholders prior to the date of the
Agreement.

(iv) Company Filed SEC Documents. The Company has filed with or furnished to the
SEC, on a timely basis, all forms, reports, statements, certifications,
schedules, and other documents required to be filed (or that would be required
to be filed if the Company were subject to the reporting requirements of Section
13 or Section 15(d) of the Exchange Act) with the SEC or furnished to the SEC by
the Company since January 1, 2013, under the Securities Act or the Exchange Act
(all such forms, reports, statements, certifications, schedules, and other
documents filed, together with any documents so filed or furnished during such
period on a voluntary basis, as the same may have been amended since their
filing, collectively, the “Company Filed SEC Documents”). As of their respective
dates, the Company Filed SEC Documents (as amended, if applicable) complied in
all material respects with the applicable requirements of the Securities Act or
the Exchange Act, as the case may be, each as in effect on the date so filed or
furnished. At the time filed with or furnished to the SEC (or if amended prior
to the date hereof, as of the date of such amendment), none of the Company Filed
SEC Documents (as amended, if applicable) contained any untrue statement of a
material fact or omitted a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the Company Filed SEC Documents (including the related notes and
schedules thereto) presented fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of the dates and for the periods reflected therein
in accordance with GAAP, subject, in the case of financial statements other than
the Company’s audited annual financial statements, to year-end adjustments, and
the absence of

 

21



--------------------------------------------------------------------------------

footnotes. As of the date of this Agreement, there are no outstanding unresolved
comments received from the staff of the SEC with respect to the Company Filed
SEC Documents. As of the date of this Agreement, to the knowledge of the
Company, none of the Company Filed SEC Documents is the subject of ongoing SEC
review or investigation. None of the Company’s Subsidiaries is required to file
periodic reports with the SEC.

(v) Authorized Common Stock. Prior to or at Closing Date, (A) the shares of
common stock of the Company (the “Common Stock”) issuable upon conversion of the
Penny Warrants have been duly authorized and reserved for issuance and, if
issued upon conversion of the Penny Warrants in accordance with the terms
thereof, will be validly issued, fully paid and non-assessable; (B) the issuance
of the Penny Warrants and the Common Stock issuable upon conversion of the Penny
Warrants are not subject to any preemptive or similar rights; and (C) no
shareholder vote is required for the issuance of the Penny Warrants and the
issuance of the Common Stock issuable upon the conversion of the Warrants. As of
the date of this Agreement, there are 28,818,917 shares of Common Stock that are
authorized, unissued, and unreserved.

(vi) Freely Tradable. On the Closing Date, (A) the New Second Lien Notes and the
Exchange Warrants shall be, and the common stock upon issuance following a
cashless exercise of the Exchange Warrants, would be, freely tradable
securities, except those New Second Lien Notes and Exchange Warrants (and the
common stock upon issuance following a cashless exercise of the Exchange
Warrants) that are held by an Affiliate of Nuverra or any person who was an
Affiliate of Nuverra 90 days immediately before the Closing Date; and (B)
neither the New Second Lien Notes or the Exchange Warrants (and the common stock
upon issuance following a cashless exercise of the Exchange Warrants) shall bear
any restrictive legend.

(vii) Other Liabilities. The Company does not have any non-de minimis
Liabilities except for (A) Liabilities or obligations reflected or reserved
against in the most recent audited and unaudited consolidated financial
statements included in the most recent Company Filed SEC Documents filed by the
Company; and (B) Liabilities or obligations incurred in the ordinary course of
business consistent with past practice since the date of the latest balance
sheet included in the Company Filed SEC Documents.

(viii) Valid Obligations. The Restructuring Documents will constitute valid and
binding obligations of the Company enforceable in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

(ix) Registration Exemption. Subject to the compliance by the participants with
the procedures in the Operative Documents and Restructuring Documents in
connection with the Exchange Offer, the New Second Lien Notes

 

22



--------------------------------------------------------------------------------

and the Penny Warrants and the common stock issuable upon exercise of the Penny
Warrants will (A) qualify for and be issued pursuant to and in compliance with
an applicable exemption from registration under the Securities Act; and (B) be
issued and granted in compliance with all applicable state securities laws or
other Applicable Law.

(x) Filings. Except as contemplated by Section 15(b), the execution, delivery,
and performance by the Company of this Agreement does not and will not require
any registration or filing with, consent or approval of, or notice to, or other
action of, with or by, any federal, state, or governmental authority, regulatory
body, or commission, except such filings as may be necessary or required under
the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended or any rule or regulation promulgated thereunder (the “Exchange Act”) or
the Trust Indenture Act of 1939, as amended, and any applicable “blue sky” laws.

(xi) New Second Lien Notes. The New Second Lien Notes to be issued by the
Company will, on the Closing Date, be in the form contemplated by the New Second
Lien Notes Indenture, will have been duly authorized for issuance and sale
pursuant to this Agreement and the New Second Lien Notes Indenture and will have
been duly executed by the Company and, when authenticated in the manner provided
for in the New Second Lien Notes Indenture and delivered to the Supporting
Noteholders in connection with the Exchange Offer, will constitute valid and
binding obligations of the Company, enforceable in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the New Second Lien Notes Indenture. The guarantees
of the New Second Lien Notes on the Closing Date will be in the form
contemplated by the New Second Lien Notes Indenture and will have been duly
authorized for issuance pursuant to this Agreement and the New Second Lien Notes
Indenture; the guarantees of the New Second Lien Notes, on the Closing Date,
will have been duly executed by each of the guarantors and, when the New Second
Lien Notes have been authenticated in the manner provided for in the New Second
Lien Notes Indenture and issued and delivered to the Supporting Noteholders in
connection with the Exchange Offer, the guarantees of the New Second Lien Notes
will constitute valid and binding agreements of the guarantors, enforceable in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

(xii) NFLTL Credit Agreement. The New First Lien Term Loan will, on the Closing
Date, be in the form contemplated by the NFLTL Credit Agreement and the NFLTL
Credit Agreement will have been duly authorized and executed by the Company and,
when authenticated in the manner provided for in the NFLTL Credit Agreement,
will constitute a valid and binding obligation of the

 

23



--------------------------------------------------------------------------------

Company, enforceable in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium, or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles. The guarantees of the New First Lien Term
Loan on the Closing Date will be in the form contemplated by the NFLTL Credit
Agreement and will have been duly authorized for issuance pursuant to this
Agreement and the NFLTL Credit Agreement; the guarantees of the New First Lien
Term Loan, on the Closing Date, will have been duly executed by each of the
guarantors and the guarantees of the New First Lien Term Loan will constitute
valid and binding agreements of the guarantors, enforceable in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles.

(xiii) Net Operating Losses. As of December 31, 2014, the Company had not less
than approximately $333 million of net operating loss carryforwards for U.S.
federal income tax purposes, of which not less than approximately $215 million
were available taking into account the existing limitation under section 382 of
the Internal Revenue Code of 1986, as amended (the “Code”), with respect to the
ownership change under section 382 of the Code that occurred on November 30,
2012 (“2012 Ownership Change”). The Company estimates that the annual limitation
under section 382 of the Code with respect to the 2012 Ownership Change for the
2015 year was approximately $50 million and that the Company’s net operating
loss for the 2015 year was approximately $72 million. The Company estimates that
the annual limitation under section 382 of the Code with respect to the 2012
Ownership Change for the 2016 year will be approximately $50 million (for this
purpose, not taking into account any ownership change under section 382 of the
Code that may occur in connection with the Restructuring Transactions). The
Company has had no ownership changes under section 382 of the Code since the
2012 Ownership Change, not taking into account any ownership change under
section 382 of the Code that may occur in connection with the Restructuring
Transaction.

Section 9. Conditions to Closing.

(a) Conditions Precedent to Obligations of the Supporting Noteholders. The
obligation of the Supporting Noteholders to consummate the Exchange Offer and
the Restructuring Transactions to be consummated on the Closing Date is subject
to the fulfillment, on or prior to the Closing Date, of each of the following
conditions (any or all of which may be waived by the Requisite Supporting
Noteholders in whole or in part to the extent permitted by Applicable Law):

(i) the representations and warranties of the Company and Johnsrud set forth in
the Operative Documents and the Restructuring Documents shall be true and
correct, in each case, on and as of the date hereof and the Closing Date as if
made on and as of the Closing Date (it being understood that, for the avoidance
of doubt, (A) such representations and warranties may be qualified by disclosure

 

24



--------------------------------------------------------------------------------

schedules related thereto and may be qualified by materiality; and (B) to the
extent that such representations and warranties relate solely to an earlier
date, such representations and warranties shall be true and correct as of such
earlier date);

(ii) the Company and Johnsrud shall have performed and complied in all material
respects with all obligations, covenants, and agreements required by the
Operative Documents and the Restructuring Documents to be performed or complied
with by them on or prior to the Closing Date;

(iii) the Company and Johnsrud shall have delivered or paid, or caused to be
delivered or paid, all of the items set forth in the Operative Documents and the
Restructuring Documents to be delivered or paid by the Company or Johnsrud to
the respective Parties designated therein;

(iv) immediately prior to the Closing Date, the Company shall have delivered to
the Supporting Noteholders a revised liquidity forecast that is materially
consistent with the liquidity forecast the Company delivered to the Supporting
Noteholders on March 7, 2016;

(v) all conditions to the Restructuring Transaction set forth in the Term Sheet
shall have been satisfied or expressly waived;

(vi) there shall not be in effect any order by a governmental authority of
competent jurisdiction restraining, enjoining, or otherwise prohibiting the
consummation of the Restructuring Transaction;

(vii) to the extent that the Company or the Requisite Supporting Noteholders
determine that a filing or filings is required under Applicable Law in
connection with the transactions contemplated by the Restructuring Transaction,
such filing or filings shall have been delivered to and received by the relevant
government authority with which the filing or filings is required to be made;

(viii) the Exchange Offer shall have expired in accordance with its terms, with
(A) the Company having received valid tenders of ninety-five percent (95%) of
principal amount of outstanding Notes (excluding the Johnsrud Notes) in the
Exchange Offer, or such lesser percentage as agreed by the Requisite Supporting
Noteholders; (B) the Company having received all of the necessary Consents; and
(C) all interest due on the Notes shall have been paid when due in cash in
accordance with the Indenture and all interest accrued on the Notes through the
Closing Date shall be paid in cash on the Closing Date;

(ix) Johnsrud shall have irrevocably tendered the Johnsrud Notes to the Company
and paid the $5,000,000 cash deposit in accordance with the terms of the Term
Sheet;

(x) the Restructuring Documents shall be in form and substance reasonably
acceptable to the Requisite Supporting Noteholders, and shall have

 

25



--------------------------------------------------------------------------------

been reviewed and expressly approved by the Requisite Supporting Noteholders in
their reasonable discretion;

(xi) the Restructuring Documents (other than the Exchange Offer documents) shall
have been executed by all parties thereto (other than the Requisite Supporting
Noteholders);

(xii) no Material Adverse Change shall have occurred since the date hereof; and

(xiii) the Company shall have paid, by wire transfer of immediately available
funds, all of the Supporting Parties’ Advisors’ Transaction Expenses incurred
through the Closing Date plus a reasonable retainer on account of the Supporting
Noteholders’ Transaction Expenses to be incurred through the Effective Date,
subject to an aggregate cap of $200,000 for the Johnsrud Advisors’ Transaction
Expenses.

(b) Conditions Precedent to Obligations of the Company. The obligation of the
Company to consummate the Restructuring Transaction is subject to the
fulfillment, prior to or on the Closing Date, of each of the following
conditions (any or all of which may be waived by the Company in whole or in part
to the extent permitted by Applicable Law):

(i) the representations and warranties of the Requisite Supporting Noteholders
and Johnsrud set forth in the Operative Documents and the Restructuring
Documents shall be true and correct, in each case, on and as of the date hereof
and the Closing Date as if made on and as of the Closing Date (it being
understood that, for the avoidance of doubt, (A) such representations and
warranties may be qualified by disclosure schedules related thereto and may be
qualified by materiality; and (B) to the extent that such representations and
warranties relate solely to an earlier date, such representations and warranties
shall be true and correct as of such earlier date);

(ii) each Requisite Supporting Noteholder and Johnsrud shall have performed and
complied in all material respects with all obligations, covenants, and
agreements required by the Operative Documents and the Restructuring Documents
to be performed or complied with by them on or prior to the Closing Date;

(iii) there shall not be in effect any order by a governmental authority of
competent jurisdiction restraining, enjoining, or otherwise prohibiting the
consummation of the Restructuring Transaction; and

(iv) the Restructuring Documents shall be in form and substance reasonably
acceptable to the Company.

(c) Change of Control. To the extent that any Restructuring Transaction would
trigger a “change of control” payment or similar payment payable to any employee
of the

 

26



--------------------------------------------------------------------------------

Company, all such employees shall permanently waive such payment only for the
purposes of the Restructuring Transaction.

(d) Frustration of Closing Conditions. No Party may rely on the failure of any
condition set forth in Section 9 if such failure was materially caused by such
Party’s failure to comply with any provision of this Agreement.

Section 10. Amendments and Waivers. Except as provided in Section 6(a), the
Operative Documents may not be modified, amended, or supplemented except in a
writing signed by the Company and the Requisite Supporting Noteholders;
provided, however, that, notwithstanding any provision herein to the contrary,
if any such amendment, modification, waiver, or supplement would adversely
affect any of the rights or obligations (as applicable) of any Supporting Party
in a manner that is different or disproportionate in any material respect from
the effect on the rights or obligations (as applicable) of Supporting Parties
generally, or if any such amendment, modification, waiver, or supplement would
impose any cost or liability upon any Supporting Party, such amendment,
modification, waiver, or supplement shall also require the written consent of
such affected Supporting Party. In determining whether any consent or approval
has been given or obtained by the Requisite Supporting Noteholders, any
then-existing Supporting Noteholder that is in material breach of its covenants,
obligations, or representations under this Agreement shall be excluded from such
determination.

Section 11. Transaction Expenses. So long as this Agreement has not been
terminated and this Agreement remains in full force and effect, within fifteen
(15) days of receipt of an invoice, the Company shall reimburse the Supporting
Parties’ Advisors for all Transaction Expenses, subject to an aggregate cap of
$200,000 for the Johnsrud Advisors’ Transactions Expenses.

Section 12. Effectiveness. This Agreement shall become effective and binding
upon each Party upon the delivery of duly authorized and executed signature
pages hereto by (a) Nuverra; (b) the Subsidiary Guarantors; (c) Johnsrud; and
(d) the Requisite Supporting Noteholders (the “Restructuring Support Effective
Date”).

Section 13. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS WHICH WOULD
REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION. BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ANY LEGAL ACTION, SUIT, DISPUTE, OR PROCEEDING
ARISING UNDER, OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT IN
THE FEDERAL OR STATE COURTS LOCATED IN THE STATE OF NEW YORK, COUNTY OF NEW
YORK, AND THE PARTIES HERETO IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH
COURTS AND WAIVE ANY OBJECTIONS AS TO VENUE OR INCONVENIENT FORUM. EACH PARTY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN

 

27



--------------------------------------------------------------------------------

ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 14. Specific Performance/Remedies. Subject to the Parties’ termination
rights provided herein, each Party hereto recognizes and acknowledges that a
breach by it of any covenants or agreements contained in this Agreement will
cause other Parties to sustain damages for which such Parties would not have an
adequate remedy at law for money damages, and therefore each Party agrees that
in the event of any such breach, in addition to any other remedy to which such
nonbreaching Party may be entitled, at law or in equity, such nonbreaching Party
shall be entitled, to the extent available, to the remedy of specific
performance of such covenants, including without limitation, to seek the order
of any court of competent jurisdiction requiring any Party to comply promptly
with any of its obligations hereunder. Each Party agrees to waive any
requirement for the securing or posting of a bond in connection with such
remedy.

Section 15. Disclosure; Publicity.

(a) All public statements, in whatever form, regarding the Restructuring
Transaction, shall be in form and substance reasonably acceptable to the
Requisite Supporting Noteholders. The Company shall submit drafts to counsel of
each Supporting Party of any press releases, public documents, and any and all
filings with the SEC that (i) constitute disclosure of the existence or terms of
this Agreement or any amendment to the terms of this Agreement at least two (2)
Business Days prior to making any such disclosure; or (ii) any other disclosure
that includes descriptions of the Restructuring Transaction or any Supporting
Party and shall negotiate any proposed changes thereto in good faith.

(b) Upon execution of this Agreement, unless such information is otherwise
publicly disseminated by means acceptable to the Requisite Supporting
Noteholders, the Company shall file a Form 8-K, in accordance with applicable
SEC regulations, which shall attach this Agreement and the Term Sheet and which
shall also include all additional information previously received by the
Supporting Noteholders necessary to permit the Supporting Noteholders to trade
in the Company’s securities. Following execution of this Agreement, upon receipt
by the Supporting Noteholders of any additional information provided by the
Company, unless such information is otherwise publicly disseminated by means
acceptable to the Requisite Supporting Noteholders, the Company shall promptly
file, and in no event later than the Closing Date, in a Form 8-K in accordance
with applicable SEC regulations all such information necessary to permit the
Supporting Noteholders to trade in the Company’s securities.

Section 16. Survival. Notwithstanding the termination of this Agreement pursuant
to Section 6 hereof, the agreements and obligations of the Parties in this
Section 16 and Section 5(d), Section 6(f), Section 11 (to the extent of accrued,
outstanding obligations and for no other reason), Section 14, Section 15,
Section 18, Section 19, Section 20, Section 23, Section 24, Section 25, Section
26, and Section 27 hereof and the last paragraph of Section 2 shall survive such
termination and shall continue in full force and effect in accordance with the
terms hereof.

 

28



--------------------------------------------------------------------------------

Section 17. Headings. The headings of the sections, paragraphs, and subsections
of this Agreement are inserted for convenience only and shall not affect the
interpretation hereof or, for any purpose, be deemed a part of this Agreement.

Section 18. Successors and Assigns; Severability; Several Obligations. This
Agreement is intended to bind and inure to the benefit of the Parties and their
respective successors, assigns, heirs, executors, administrators, and
representatives; provided, however, that nothing contained in this Section 18
shall be deemed to permit sales, assignments, or other Transfers of the Claims
and Interests other than in accordance with Section 4(b) of this Agreement. If
any provision of this Agreement, or the application of any such provision to any
Person or circumstance, shall be held invalid or unenforceable in whole or in
part, such invalidity or unenforceability shall attach only to such provision or
part thereof and the remaining part of such provision hereof and this Agreement
shall continue in full force and effect; provided, however, that nothing in this
Section 18 shall be deemed to amend, supplement, or otherwise modify, or
constitute a waiver of, any Supporting Noteholder Termination Event or any
Company Termination Event.

Section 19. No Third-Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties and no other Person
shall be a third-party beneficiary hereof.

Section 20. Prior Negotiations; Entire Agreement. This Agreement, including the
exhibits and schedules hereto, constitutes the entire agreement of the Parties,
and supersedes all other prior negotiations, with respect to the subject matter
hereof, except that the Parties acknowledge that any confidentiality agreements
(if any) heretofore executed between the Company and any Supporting Party shall
continue in full force and effect.

Section 21. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same agreement. Execution copies of
this Agreement may be delivered by facsimile, e-mail, or otherwise, which shall
be deemed to be an original for the purposes of this Section 21. Without in any
way limiting the provisions hereof, additional Supporting Parties may elect to
become Parties by executing and delivering to the Company a counterpart
hereof. Such additional holder shall become a Party to this Agreement in
accordance with the terms of this Agreement.

Section 22. Notices. All notices, requests, demands, document deliveries, and
other communications under this Agreement shall be in writing and shall be
deemed to have been duly given, provided or made (a) when delivered personally;
(b) when sent by electronic mail (“e-mail”); or (c) one Business Day after
deposit with an overnight courier service, with postage prepaid to the Parties
at the following addresses or e-mail addresses (or at such other addresses or
e-mail addresses for a Party as shall be specified by like notice):

 

29



--------------------------------------------------------------------------------

If to the Company:

Nuverra Environmental Solutions, Inc.

14624 North Scottsdale Road, Suite 300

Scottsdale, AZ 35254

Attn: Joe Crabb

Phone: 602-903-7407

joe.crabb@nuverra.com

with a copy to (which shall not constitute notice):

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022

Attn:   Douglas Bartner, Esq. Phone:    212-848-8190 Fax:   646-848-8190

douglas.bartner@shearman.com

If to the Supporting Noteholders:

To each Supporting Noteholder at the addresses or e-mail addresses set forth
below the Supporting Noteholders’ signature page to this Agreement (or to the
signature page to a Joinder Agreement in the case of any Supporting Noteholder
that becomes a party hereto after the Restructuring Support Effective Date).

with a copy (which shall not constitute notice) to the Supporting Noteholders’
Advisors at:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attn:    Brad Eric Scheler, Esq.    Jennifer L. Rodburg, Esq. Phone:   
212-859-8019 Fax:    212-859-4000

brad.scheler@friedfrank.com

jennifer.rodburg@friedfrank.com

If to Johnsrud:

To Johnsrud at the address or e-mail address set forth below Johnsrud’s
signature page to this Agreement.

with a copy (which shall not constitute notice) to Johnsrud’s Advisors at:

Haynes & Boone, LLP

 

30



--------------------------------------------------------------------------------

1221 McKinney Street

Suite 2100

Houston, Texas 77010

Attn: Chris Wolfe

Phone: 713-547-2024

Fax: 713-236-5616

chris.wolfe@haynesboone.com

Section 23. Reservation of Rights; No Admission. Subject to and except as
expressly provided in this Agreement or in any amendment thereof agreed upon by
the Parties pursuant to the terms hereof, nothing herein is intended to, or
does, in any manner waive, limit, impair, or restrict the ability of each of the
Parties to protect and preserve its rights, remedies, and interests, including
its claims against any of the other Parties (or their respective Affiliates or
Subsidiaries). Without limiting the foregoing sentence in any way, if the
Restructuring Transaction is not consummated, or if this Agreement is terminated
for any reason, nothing in this Agreement shall be construed as a waiver by any
Party of any or all of such Party’s rights, remedies, claims, and defenses, and
the Parties expressly reserve any and all of their respective rights, remedies,
claims, and defenses. This Agreement is part of a proposed settlement of matters
that could otherwise be the subject of litigation among the Parties. Pursuant to
Rule 408 of the Federal Rules of Evidence, any applicable state rules of
evidence and any other Applicable Law, this Agreement and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other
than a proceeding to enforce its terms. This Agreement shall in no event be
construed as, or be deemed to be, evidence of an admission or concession on the
part of any Party of any claim or fault or liability or damages whatsoever. Each
of the Parties denies any and all wrongdoing or liability of any kind and does
not concede any infirmity in the claims or defenses which it has asserted or
could assert.

Section 24. Fiduciary Duties.

(a) Notwithstanding anything to the contrary herein, (i) nothing in this
Agreement shall require the Company or any directors or officers of the Company
to take any action, or to refrain from taking any action, that would breach, or
be inconsistent with, its or their fiduciary obligations under Applicable Law;
and (ii) to the extent that such fiduciary obligations require the Company or
any directors or officers of the Company to take any such action, or refrain
from taking any such action, they may do so without incurring any liability to
any Party under this Agreement; provided, however, that nothing in this Section
24 shall be deemed to amend, supplement, or otherwise modify, or constitute a
waiver of, any Supporting Party Termination Event that may arise as a result of
any such action or omission.

(b) Notwithstanding anything to the contrary herein, nothing in this Agreement
shall create any additional fiduciary obligations on the part of the Company or
any directors or officers of the Company that did not exist prior to the
execution of this Agreement.

 

31



--------------------------------------------------------------------------------

Section 25. Representation by Counsel. Each Party acknowledges that it has been
represented by counsel with respect to this Agreement and the Restructuring
Transaction. Accordingly, any Applicable Law that would provide any Party with a
defense to the enforcement of the terms of this Agreement against such Party
based upon lack of legal counsel shall have no application and is expressly
waived. No Party shall be considered to be the drafter of this Agreement or any
of its provisions for the purpose of any Applicable Law would, or might cause,
any provision to be construed against such Party.

Section 26. Relationship Among Parties. Notwithstanding anything herein to the
contrary, the duties and obligations of the Supporting Parties under this
Agreement shall be several, not joint. It is understood and agreed that no
Supporting Party has any duty of trust or confidence of any kind or form with
respect to any other Supporting Party or the Company, and, except as expressly
provided in this Agreement, there are no commitments between or among them. In
this regard, it is understood and agreed that any Supporting Party may trade in
the Claims and Interests without the consent of the Company or any other
Supporting Party, subject to Applicable Laws and the terms of this Agreement;
provided, however, that no Supporting Party shall have any responsibility for
any such trading to any other Person by virtue of this Agreement. No prior
history, pattern, or practice of sharing confidences between or among the
Supporting Parties or the Company shall in any way affect or negate this
Agreement. No Supporting Party shall, as a result of its entering into and
performing its obligations under this Agreement, be deemed to be part of a
“group” (as that term is used in Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder) with any of the other Supporting
Parties.

Section 27. Tax Reporting. For all U.S. federal, state, and local income tax
purposes, the Company agrees to treat and report the New Second Lien Notes as
issued at an issue price as determined in accordance with Treas. Reg.
§1.1273-2(b)(1) as mutually agreed by the Requisite Supporting Noteholders and
the Company acting reasonably and in good faith.

[Signature pages follow]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

NUVERRA ENVIRONMENTAL SOLUTIONS, INC. By:  

 

Name:  

 

Title:  

 

Subsidiary Guarantors: [●] By:  

 

Name:  

 

Title:  

 

 

[Restructuring Support Agreement Signature Pages]



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL [SUPPORTING NOTEHOLDER] By:  

 

  Name:   Title: Notice Information:

[Name]   [Address]   Attention: [Name] ([email address]) $         aggregate
outstanding principal amount of Notes

 

[Restructuring Support Agreement Signature Pages]



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL MARK D. JOHNSRUD By:  

 

  Title: Notice Information: [Address] Attention: [Name] ([email address])
$        aggregate outstanding principal amount of Notes

 

 

[Restructuring Support Agreement Signature Pages]



--------------------------------------------------------------------------------

EXHIBIT A

TERM SHEET

SUMMARY OF PRINCIPAL TERMS FOR

FINANCIAL RESTRUCTURING OF

NUVERRA ENVIRONMENTAL SOLUTIONS, INC.

March 11, 2016

This non-binding indicative term sheet (the “Term Sheet”) sets forth certain
principal terms and conditions of a proposed out-of-court restructuring (the
“Restructuring”) of the outstanding indebtedness and equity of Nuverra
Environmental Solutions, Inc. (together with its affiliates and subsidiaries,
the “Company”).

This Term Sheet is confidential and shall not be disseminated to any person
without the prior written consent of Ascribe Capital LLC, Gates Capital
Management, Inc. and Phoenix Investment Adviser LLC (collectively, the
“Supporting Noteholders”). This Term Sheet shall be governed by Rule 408 of the
Federal Rules of Evidence and any and all similar and applicable rules and
statutory provisions governing the non-admissibility of settlement discussions.
Nothing herein and nothing contemplated by or resulting from any of the
transactions contemplated herein will prejudice or act as waiver of any claims,
causes of action or defenses of any party.

The proposed terms and conditions set forth in this Term Sheet are intended
merely as an outline of certain material terms of the Restructuring and are
provided for discussion purposes only and do not constitute an offer, agreement
or binding commitment by or on behalf of any party. This Term Sheet does not
include descriptions of all of the terms, conditions and other provisions that
would be contained in definitive documentation relating to the Restructuring and
is not intended to limit the scope of discussion and negotiation of any matters
not inconsistent with the specific matters set forth herein. In addition, this
Term Sheet is subject to tax and accounting review. This Term Sheet is not a
binding obligation to consummate the Restructuring. Any such obligation will be
created only by definitive agreements, the provisions of which will supersede
this Term Sheet.

 

I. Assumptions

This Term Sheet is based on the following assumptions.

 

ABL Facility    The aggregate principal amount outstanding under the ABL
Facility due January 2018 (as amended, restated or otherwise modified from time
to time, the “ABL Facility”), inclusive of any revolving loans or letters of
credit outstanding, as of January 31, 2016 is $96.8 million plus accrued and
unpaid interest thereunder.

 

1



--------------------------------------------------------------------------------

2018 Notes    The aggregate outstanding face amount of notes (the “2018 Notes”)
issued pursuant to that certain Indenture, dated April 10, 2012, by and among
Nuverra Environmental Solutions, Inc., as borrower, the Bank of New York Mellon
Trust Company, N.A., as trustee and the guarantors thereof (as supplemented or
amended prior to the date hereof) (the “2018 Notes Indenture”), is $400 million
plus accrued and unpaid interest thereunder. Equity    The Company has
28,181,083 shares of common stock outstanding. The Company is authorized to
issue 50 million shares of common stock with a $0.001 par value and one million
shares of preferred stock with a $0.001 par value. No preferred stock has been
issued or is outstanding.

 

II. ABL Facility

 

ABL Facility Amendment   

Upon the consummation of the Restructuring and the transactions contemplated
thereby (excluding the Rights Offering (as defined below)) (the “Closing Date”),
the ABL Facility shall be amended (the “Facility Amendment”) such that the $125
million commitment shall be reduced to $100 million. In addition:

 

1. The ABL advance rate shall be frozen at 80% from and after the Closing Date.

 

2. There shall be a 0.35% commitment fee payable to the lenders under the ABL
Facility and a collateral management fee of $2,500/month payable to the agent
under the ABL Facility.

 

3. The agent under the ABL Facility shall be granted cash dominion and the right
to a daily cash sweep.

 

4. Replacement of existing secured leverage ratio covenant with minimum
cumulative EBITDA based on a 20% cushion to the Company’s projections for the
four months ending on April 30, 2016, and a 15% cushion to the Company’s
projections thereafter, in each case, tested monthly.

 

5. Mandatory application of proceeds of the New First Lien Term Loan and the
Rights Offering to pay down the ABL Facility.

 

III. 2018 Notes Exchange Offer

 

General Terms    The Company shall offer to exchange (the “Exchange Offer”) the
$368.6 million of the 2018 Notes into $368.6 million of new second

 

2



--------------------------------------------------------------------------------

  

lien notes (“New Second Lien Notes”), the terms of which are set forth in
Section VI hereof pursuant to an unregistered transaction pursuant to section
3(a)(9) exemption from registration or another available exemption from
registration; provided, that, holders are entitled to customary registration
rights to the extent necessary. The New Second Lien Notes, the Exchange Warrants
(as defined below) and assuming a cashless exercise, the common stock issuable
upon the exercise of the Exchange Warrants shall be freely tradable securities
and unlegended when issued at closing.

 

All holders of the 2018 Notes, excluding the Company’s Chief Executive Officer,
Mark D. Johnsrud, shall have the right to participate in the Exchange Offer. All
holders of 2018 Notes that validly tender in the Exchange Offer within a
specified period shall receive, as an early exchange fee, their pro rata share
of penny warrants (the “Exchange Warrants”) to purchase 10% of the common shares
of the Company subject to dilution by the shares issued or to be issued in
connection with the MIP (defined below).

 

The Exchange Offer shall close on the Closing Date substantially concurrently
with the closing of the other transactions described herein unless otherwise
provided herein.

Exit Consents    Simultaneous with the commencement of the Exchange Offer, the
Company agrees to seek consents (the “Consents”) from each holder of 2018 Notes
for the amendment of the 2018 Notes Indenture so as to waive, modify or
eliminate covenants, defaults, events of default and other provisions as agreed
by the Company and the Supporting Noteholders. Holders of 2018 Notes shall be
required to provide Consents as a condition to participating in the Exchange
Offer. The Company shall not pay any fee or other consideration to the
consenting holders of 2018 Notes in connection with the Consents. Any executed
Consents shall become effective only upon the consummation of the Restructuring.

 

IV. 2018 Notes Equity Conversion and Rights Offering

 

General Terms of Conversion   

$31.4 million in aggregate principal amount of the 2018 Notes beneficially owned
or controlled by Mark D. Johnsrud (the “2018 Notes Equity Conversion”) shall be
converted into common shares of the Company at the Conversion Price (defined
below). In addition, all other holders of the 2018 Notes shall have the right to
elect to participate in the 2018 Notes Equity Conversion.

 

To the extent necessary to carry out the 2018 Notes Equity Conversion, the
Company shall issue sufficient additional shares of

 

3



--------------------------------------------------------------------------------

   common stock of the Company with a $0.001 par value as soon as practicable
after the Closing Date of the Restructuring. The issuance of shares of common
stock of the Company in respect of the 2018 Notes irrevocably tendered by or on
behalf of Mark D. Johnsrud as provided herein shall not be a condition to the
Closing Date. Conversion Price    The Conversion Price for the 2018 Notes Equity
Conversion shall be the higher of (x) the volume weighted, average closing price
of the Company’s common stock for the fifteen (15) days preceding the public
announcement of the Restructuring and (y) the volume weighted, average closing
price of the Company’s common stock for the fifteen (15) days following the
public announcement of the Restructuring (the “Conversion Price”). Rights
Offering    All holders of common stock of the Company shall be granted the
right to participate in a rights offering (the “Rights Offering”) pursuant to
which each holder shall have the right to subscribe for its pro rata share of
$5.0 million of common stock in the Company, exercisable at a 20.00% discount to
the Conversion Price, subject to dilution by the shares issued or to be issued
in connection with the MIP. The Rights Offering will yield proceeds of $5.0
million. The rights may be exercised only in exchange for cash. Mr. Johnsrud
will backstop the Rights Offering and shall deposit $5.0 million into escrow on
the Closing Date. Upon the consummation of the Rights Offering, Mr. Johnsrud
will receive a backstop fee of 5.00% payable in the form of additional common
stock in the Company issued at the Conversion Price, subject to dilution by the
shares issued or to be issued in connection with the MIP. The Rights Offering
shall be registered with the SEC. It shall not be a condition to the Closing
Date that the Rights Offering shall have closed.

 

V. New First Lien Term Loan

 

General Terms   

Ascribe Capital LLC and Gates Capital Management, Inc. (the “New First Lien
Lenders”) shall fund a new last out first lien term loan in the aggregate amount
of $24.0 million (the “New First Lien Term Loan”). Each New First Lien Lender
shall fund its pro rata share of the New First Lien Term Loan based upon the
amount of 2018 Notes held by such New First Lien Lender as of the date of the
RSA compared to the total amount of 2018 Notes held by both New First Lien
Lenders as of the date of the RSA. The New First Lien Term Loan shall be fully
funded on the Closing Date.

 

If following the Closing Date a New First Lien Lender (or

 

4



--------------------------------------------------------------------------------

  

subsequent transferee) seeks to sell, assign, participate, transfer or otherwise
dispose of all or any portion of its New First Lien Term Loan, then the
non-selling New First Lien Lender shall have a right of first refusal to
purchase the New First Lien Term Loan being offered for sale by the selling New
First Lien Lender (the “ROFR”). The ROFR shall be subject to customary
exceptions and, other than as provided in this paragraph, sales, assignments,
participations, transfers or other dispositions of the New First Lien Term Loan
shall not be subject to any consent rights in favor of the Company.

 

The New First Lien Lenders shall receive a commitment fee of penny warrants (the
“NFLTL Warrants”, and together with the Exchange Warrants, the “Penny Warrants”)
to purchase 5.00% of the common shares of the Company, subject to dilution by
the shares issued or to be issued in connection with the MIP.

Interest Rate    The interest rate for the New First Lien Term Loan will be
13.00% per annum, paid in kind. Collateral    The New First Lien Term Loan and
the guaranties thereof will be secured by pari passu liens on the same
collateral as the ABL Facility.

Pari Passu

Intercreditor

Agreement

   The relative rights and priorities in the shared collateral among the
administrative agent under the ABL Facility (the “First Lien Agent”) and the
agent under the New First Lien Term Loan will be set forth in an intercreditor
agreement (the “Pari Passu Intercreditor Agreement”), which shall contain terms
that are customary for intercreditor agreements governing such facilities and
reasonably satisfactory to the Borrower, the First Lien Agent and the New First
Lien Lenders. Each of the First Lien Agent and the agent under the New First
Lien Term Loan shall execute the Intercreditor Agreement on the Closing Date. It
is understood that the New First Lien Term Loan will be subordinated in right of
payment to the payment in full of the ABL Facility. Other Terms    The New First
Lien Term Loan will mature ninety (90) days after the ABL Facility and shall
contain terms consistent with the ABL Facility (with such modifications as are
necessary to reflect the term loan nature of the New First Lien Term Loan,
including, without limitation, the elimination of availability based unlimited
restricted payments basket and similar baskets) unless otherwise agreed to by
the New First Lien Lenders.

 

VI. New Second Lien Notes

 

5



--------------------------------------------------------------------------------

Borrower    Nuverra Environmental Solutions, Inc. Guarantors    The same parties
that guarantee the Borrower’s obligations under the 2018 Notes Indenture shall
guarantee the Borrower’s obligations under the indenture governing the New
Second Lien Notes (the “Second Lien Notes Indenture”). Second Lien Trustee   
[TBD] Type and Amount    Principal amount of $368.6 million (less the principal
amount of 2018 Notes held by (i) holders that elect to participate in the 2018
Notes Equity Conversion and (ii) holders that do not elect to participate in the
Exchange Offer) to be issued pursuant to the Second Lien Notes Indenture in
connection with the Exchange Offer. Ranking    The New Second Lien Notes will
rank pari passu in right of payment to all senior indebtedness of the Borrower
and senior to all subordinated indebtedness of the issuer. Collateral    The New
Second Lien Notes and the guaranties thereof will be secured by junior liens on
the same collateral as the ABL Facility. Intercreditor Agreement    The relative
rights and priorities in the collateral among the administrative agent under the
ABL Facility (the “First Lien Agent”) and the Second Lien Trustee will be set
forth in an intercreditor agreement (the “Intercreditor Agreement”), which shall
contain terms that are customary for intercreditor agreements governing such
facilities and reasonably satisfactory to the Borrower, the First Lien Agent and
the Supporting Noteholders. Each of the First Lien Agent and the Second Lien
Trustee shall execute the Intercreditor Agreement on the Closing Date. Maturity
   The New Second Lien Notes will mature on April 15, 2021 (the “Second Lien
Maturity Date”). Amortization    The New Second Lien Notes shall not be subject
to amortization and final payment of all amounts outstanding, plus accrued
interest, shall be due on the Second Lien Maturity Date.

 

6



--------------------------------------------------------------------------------

Interest Rate   

Interest on the New Second Lien Notes will be paid semi-annually on April 15 and
October 15 of each year until the Second Lien Maturity Date at the following
rate (the “Interest Rate”):

 

    

Period

  

Applicable Interest Rate

   On or before October 15, 2016    12.50% per annum, paid in kind    After
October 15, 2016 but on or before April 15, 2018    10% per annum, 50% of which
shall be paid in kind and 50% of which shall be paid in cash    After April 15,
2018    10% per annum, paid in cash

 

Optional Prepayments    The New Second Lien Notes may not be prepaid in whole or
in part before April 15, 2017. On or after April 15, 2017, the Company may
redeem all or a part of the New Second Lien Notes at the redemption prices set
forth below, plus accrued and unpaid interest on the New Second Lien Notes
redeemed, to the applicable date of redemption, if redeemed during the
twelve-month period beginning on April 15 of the years indicated below:

 

Year

   Applicable Premium       2017      115 %    2018      110 %    2019      105
%    2020      102.5 %   

 

Second Lien Documentation    Except as set forth herein and unless otherwise
agreed to by the Supporting Noteholders, the definitive documentation for the
New Second Lien Notes (the “Second Lien Documentation”) shall be consistent with
the terms set forth in the definitive documentation for the 2018 Notes indenture
(the “2018 Notes Documentation”) with changes and modifications that reflect the
second lien note nature of the New Second Lien Notes. The Second Lien
Documentation will be prepared by Fried Frank. Representations and Warranties   
Substantially the same as those set forth in the 2018 Notes Documentation, with
appropriate modifications to reflect the second lien status of the New Second
Lien Notes. Affirmative Covenants    Substantially the same as those set forth
in the 2018 Notes Documentation, with appropriate modifications to reflect the
second lien status of the New Second Lien Notes.

 

7



--------------------------------------------------------------------------------

Negative Covenants    Substantially the same as those set forth in the 2018
Notes Documentation, with appropriate modifications to reflect the second lien
status of the New Second Lien Notes and tightening of the general baskets as
agreed to by the Company and the Supporting Noteholders. Events of Default   
Substantially the same as those set forth in the 2018 Notes Documentation, with
appropriate modifications to reflect the second lien status of the New Second
Lien Notes. Expenses    Customary for financing of this type. Governing Law   
New York.

 

VII. Other Terms of Restructuring

 

Consummation Deadline    The Closing Date shall occur no later than April 25,
2016. Penny Warrants   

The Penny Warrants shall be immediately exercisable and contain customary terms
and conditions, including customary anti-dilution protections. At the option of
the holder, the Penny Warrants may be cash settled or net share settled.

 

In addition, the agreement governing the Penny Warrants shall provide that if
the Company undertakes a go-private transaction, the holders of the Penny
Warrants or the common stock issued upon conversion of the Penny Warrants shall
have tags and drags and, once the Company is private, the holders of the Penny
Warrants or the common stock issued upon conversion of the Penny Warrants shall
have customary shareholder protections including, among others, tags, drags,
rights of first refusal, preemptive rights and registration rights.

Registration Rights    Promptly, but no later than fifteen (15) business days
following the Closing Date, the Company shall prepare and file with the SEC one
or more “shelf” registration statements covering the resale of the NFLTL
Warrants and the Exchange Warrants and the shares of common stock issuable upon
conversion of the NFLTL Warrants and Exchange Warrants. Conditions to
Restructuring    The Restructuring shall be subject to usual and customary and
necessary conditions for a transaction of this type, as well as other conditions
satisfactory to the Supporting Noteholders, including, without limitation:

 

8



--------------------------------------------------------------------------------

 

1.      Satisfaction (or waiver with the consent of the Supporting Noteholders)
of all conditions to the  Exchange Offer, including the following:

 

•    at least 95%, or such lesser amount as agreed to by the Company and the
Supporting Noteholders, of the 2018 Notes held by holders that are entitled to
participate in the Exchange Offer, elect to participate in the Exchange Offer,
which for the avoidance of doubt shall not include the 2018 Notes beneficially
owned or controlled by Mark D. Johnsrud;

 

•    receipt of the necessary Consents; and

 

•    all interest due on the 2018 Notes shall be paid in cash when due in
accordance with the 2018 Notes Indenture and all accrued interest due on the
2018 Notes through the Closing Date shall be paid in cash on the Closing Date.

 

2.      Receipt by the Company of a $5.0 million cash deposit from Mr. Johnsrud
to be held in escrow in  connection with the Rights Offering;

 

3.      All documents related to the Restructuring are in form and substance
acceptable to the Company,  the lenders under the ABL Facility and the
Supporting Noteholders;

 

4.      Entry into new employment agreements, including appropriate non-compete
agreements, with  certain key employees on terms acceptable to the Company, the
lenders under the ABL Facility  and the Supporting Noteholders;

 

5.      To the extent that any Restructuring transaction would trigger a “change
of control” payment or  similar payment payable to any employee of the Company,
all such employees shall permanently  waive such payment;

 

6.      All requisite governmental or regulatory approvals for the Restructuring
shall have been obtained  and no governmental or regulatory authority shall have
taken any action that could reasonably be  expected to have a material adverse
effect on the consummation of the Restructuring;

 

7.      From and after the execution of the RSA (defined below), there shall be
no material adverse  change to the assets, liabilities, businesses or prospects
of the Company, excluding any changes  affecting (i) economic or financial
market conditions generally and (ii) the oil and gas

 

9



--------------------------------------------------------------------------------

  

 industries generally, unless these changes have a disproportionate effect on
the Company;

 

8.      Payment of the fees and expenses of the Supporting Noteholders
(including for counsel and a  financial advisor as set forth below);

 

9.      The tax structure is acceptable to the Supporting Noteholders;

 

10.    Execution of the Facility Amendment; and

 

11.    Execution of the Intercreditor Agreement.

Management Incentive Plan    Following the Closing Date, the Company shall
implement a Management Incentive Plan, which shall be in form and substance
acceptable to the Supporting Noteholders, that will provide for issuance of up
to 5-10% of the outstanding common stock of the Company on a fully diluted basis
(the “MIP”). The form of equity shall be stock options. Other material terms,
including allocation of the Management Incentive Plan, shall be determined by
the board of directors of the Company. Board Observer Rights    For so long as a
New First Lien Lender continues to hold a majority of the Penny Warrants (or the
stock represented thereby) issued to such New First Lien Lender on the Closing
Date, such New First Lien Lender, individually, shall have the right to have a
non-voting observer attend meetings of the board of directors of the Company.
Press Release   

All public statements by the Company related to the Restructuring (including
press releases, Form 8-Ks or other statements) shall be in form and substance
reasonably acceptable to the Supporting Noteholders, subject to applicable law
or rules of any securities exchange.

 

Upon execution of the RSA (defined below), the Company shall file a Form 8-K
which shall attach the RSA and this Term Sheet and which shall also include all
additional information received by the Supporting Noteholders necessary to
permit the Supporting Noteholders to trade in the Company’s securities.

Restructuring Support Agreement/Supporting Noteholders Fees and Expenses    The
Company and the Supporting Noteholders will enter into a Restructuring Support
Agreement (the “RSA”). The RSA shall provide that the Supporting Noteholders
shall, subject to the terms of the RSA, agree to participate in the Exchange
Offer on the terms set forth herein and in the definitive documents. The

 

10



--------------------------------------------------------------------------------

 

Supporting Noteholders shall have the right to immediately terminate the RSA (i)
if the Company fails to pay any amounts when due under the 2018 Notes Indenture,
or (ii) upon the occurrence of an event of default under the 2018 Notes
Indenture or the ABL Facility. The RSA shall also provide for the reimbursement
of the Supporting Noteholders by the Company.

 

The Company will execute fees letters with advisors for the Supporting
Noteholders pursuant to which the Company will reimburse the Supporting
Noteholders all their reasonable fees and expenses (including the reasonable and
documented legal fees and expenses of Fried, Frank, Harris, Shriver & Jacobson
LLP (“Fried Frank”) incurred in connection with the transaction contemplated
hereby. In connection with the Supporting Noteholders retention of Fried Frank,
the Company will provide Fried Frank with a reasonable advance payment in an
amount to be agreed.

 

11



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT

[●], 2016

The undersigned (“Transferee”) hereby acknowledges that it has reviewed and
understands the Restructuring Support Agreement, dated as of [●], 2016, a copy
of which is attached hereto as Annex I (as amended, supplemented or otherwise
modified from time to time, the “Agreement”), by and among Nuverra Environmental
Solutions, Inc., a Delaware corporation (“Nuverra”), and each of the other
subsidiary guarantors parties thereto (collectively, the “Company”) and the
entities and persons named therein as “Supporting Parties”, and that it has been
represented, or has had the opportunity to be represented, by counsel with
respect to the Agreement. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in the Agreement.

1. Agreement to be Bound. The Transferee hereby agrees to be bound by all of the
terms of the Agreement. The Transferee shall hereafter be deemed to be a
“Supporting Noteholder” and a “Party” for all purposes under the Agreement and
with respect to all Claims and Interests held by such Transferee.

2. Representations and Warranties. The Transferee hereby makes the
representations and warranties of the Supporting Parties set forth in Section 8
of the Agreement to each other Party or only the Company (as applicable).

3. Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflicts of law provisions which would require the application of the law
of any other jurisdiction.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Transferee has caused this Joinder Agreement to be
executed as of the date first written above.

 

Name of Transferor:  

 

Name of Transferee:  

 

 

By:    

 

  Name:  

 

  Title:  

 

 

Notice Address:

 

 

Attention:  

 

 

with a copy to:

 

 

Attention:  

 

 

[Claim or Equity Interest Acquired]

[Joinder Agreement to Restructuring Support Agreement Signature Page]



--------------------------------------------------------------------------------

ANNEX I

RESTRUCTURING SUPPORT AGREEMENT